STATE OF MISSOURI,                             )
                                               )
       Plaintiff-Respondent,                   )
                                               )
vs.                                            )              No. SD36684
                                               )
MATTHEW AARON JACKSON,                         )              Filed: June 10, 2021
                                               )
       Defendant-Appellant.                    )

            APPEAL FROM THE CIRCUIT COURT OF BARRY COUNTY

                      Honorable Jack A. L. Goodman, Circuit Judge

Before Rahmeyer, P.J., Bates, J., and Francis, Jr., J.

AFFIRMED

       PER CURIAM. Matthew Aaron Jackson (“Appellant”) appeals his conviction for

first-degree murder and armed criminal action. In one point, Appellant contends that the

State failed in its burden to prove the lack of self-defense. We affirm the trial court’s

judgment.

       There is no dispute that Appellant killed Steven Chupp (“Victim”) with a knife in

the backyard of a mutual friend. The issue is whether the State proved a lack of self-

defense beyond a reasonable doubt. The majority of facts leading to Victim’s death are




                                              1
not disputed. Appellant was assisting the mutual friend get her house ready for an

appraisal. When Appellant saw Victim drive by he retreated to the backyard with a

pocket knife in the locked position. Victim knocked on the homeowner’s door, came into

her house, and asked questions about Appellant. The homeowner stated that Victim

seemed very angry and jealous and appeared to have been drinking. Victim asked if the

homeowner had heard that Appellant was with Victim’s girlfriend while Victim was out

of town. The homeowner responded that she thought Appellant and the girlfriend were

just friends and that Appellant “was driving her vehicle because he didn’t have wheels.”

Victim responded that “he was going to get him” and went around the side of the house to

the back. The mutual friend heard shouting from the backyard. Thus, the evidence

clearly indicated that Victim was the initial aggressor.

       Once a defendant has injected the issue of self-defense into the case, the burden

shifts to the State to prove beyond a reasonable doubt the absence of self-defense. State

v. Henderson, 311 S.W.3d 411, 413 (Mo.App. W.D. 2010). “A person is entitled to

acquittal as a matter of law on the basis of self-defense only if there is undisputed and

uncontradicted evidence clearly establishing self-defense.” State v. Dulaney, 989 S.W.2d

648, 651 (Mo.App. W.D. 1999). “In reviewing the sufficiency of the evidence, this

Court’s review is limited to whether the State has introduced sufficient evidence for any

reasonable juror to have been convinced of guilt beyond a reasonable doubt.” State v.

Bateman, 318 S.W.3d 681, 686-87 (Mo. banc 2010) (internal quotations and citation

omitted). This Court does not act as a super juror with veto powers, but gives great

deference to the trier of fact. Id. at 687. On review, this Court accepts as true all of the

evidence favorable to the State, including all favorable inferences drawn from the




                                              2
evidence, and disregards all evidence and inferences to the contrary. Id.

         With this standard of review in mind, we must reject the testimony contrary to the

verdict given by Appellant as to the events leading up to the stabbing of Victim. That

includes everything that occurred in the backyard between Appellant and Victim.

Appellant does not and did not at the time of the incident deny that he was the one who

used the knife against Victim. He was cooperative with the police, told them where the

knife was, and admitted to stabbing Victim. From the beginning of his interview,

Appellant claimed to have been attacked and claimed self-defense. Appellant did not run

from the scene to evade responsibility. He hid in the woods until law enforcement and

first responders appeared. He openly admitted to using the knife and immediately

explained that he had been attacked. Appellant also exhibited wounds on his face. His

own wounds and the actions of Victim further support Appellant’s self-defense claim.

         Because the burden shifted to the State and Appellant challenges the sufficiency

of the evidence on his claim of self-defense, we look to the evidence which the State

claims is sufficient evidence supporting the finding that Appellant did not act in self-

defense. Specifically, the State relies upon the testimony of Jonathon Brannan, someone

who was in jail at the same time as Appellant. Brannan testified:

         Q.     Did he at any point mention, he being [Appellant], . . . mention that
         he had a prior confrontation with [Victim]?
         A.     Yes. [Appellant] stated that there was a physical altercation
         between him and [Victim] that resulted in [Appellant] having his jaw
         broken.[ 1]

                  ....

         A.     [The incident at issue] was at a mutual acquaintance’s home. I
         guess a friend that they had both shared. That [Appellant] shared along

1
  Appellant sought medical treatment after this prior altercation and an x-ray showed that he had trauma to
the back of his head but that his jaw was not broken.


                                                     3
       with [Victim].
       Q.      When he was discussing the matter of this mutual acquaintance’s
       home, how would you describe his demeanor? How was his persona to
       you - presented to you?
       A.      Um, he was always cautious, but almost callous, almost kind of
       hardened.
       Q.      Did he make any statements as to how he felt about the event after
       the event?

               ....

       A.       On one occasion [Appellant] stated that, um, he was glad that
       [Victim] was deceased. That even his parents thought that he was a piece
       of shit, excuse my language. Um, that the world was a better place without
       him. He made a comment that his only regret about [Victim] dying was
       that his little boy would grow up without a father. I took that - I assumed
       that [Victim] had a son.
                He made a statement that the best thing that was going to come out
       of this was that he lived in Arkansas and after he was acquitted on self-
       defense that he could go to Arkansas and get a medical marijuana card and
       he stated that was the best thing to come out of this is because he could
       claim post-traumatic stress and receive a medical marijuana card.

       Clearly, many of these statements by Brannan have nothing to do with whether

Appellant acted in self-defense at the time of the incident. Appellant had been a friend of

Victim; he had been assaulted by Victim about a month prior to this incident, causing

Appellant to suffer serious injuries to his jaw. Specifically, Appellant’s statement that he

was glad that Victim was deceased and that the only regret he had was that Victim’s son

would grow up without a father do not support an inference that Appellant did not act in

self-defense. They only reflect his feelings toward Victim after the incident. Brannan’s

additional statements that Appellant was cautious, almost callous, and hardened are not

statements concerning an act of self-defense. Likewise, Appellant’s disparagement of

Victim that the world was a better place without him and that even Victim’s parents

recognized his worthlessness are not in any way related to Appellant’s claim of self-

defense. Even if these above statements after the fact as provided by Brannan are



                                              4
assumed to be true, they do not provide sufficient evidence that Appellant did not act in

self-defense at the time of the offense.

         Additionally, there was evidence that Victim suffered wounds on his right hand

and arm that could be called “defensive wounds,” meaning injuries to the extremities

caused during a stabbing. It was clear that Appellant was injured in the face, ear and

forearm, suggesting that a fight had indeed occurred. 2 These facts alone do not provide

sufficient evidence that Appellant was not acting in self-defense; however, the jury could

have inferred that Appellant at some point was the aggressor in the fight.

         The evidence and inferences that provide sufficient evidence includes the

following additional testimony by Brannan:

         Q.      Did [Appellant] at some point tell you what had happened, what he
         had done to [Victim]?
         A.      That they were at this mutual acquaintance’s home and that
         [Appellant] was alerted that [Victim] may be on his way or had come over
         later that evening and he made a statement that if he did he knew he would
         kill [Victim] that night.
         Q.      Did he say in what manner he was going to do that?
         A.      No, he did not. Not at that time. Later on he disclosed that when
         [Victim] did show up I don’t know I guess a verbal altercation had
         occurred. [Appellant] left the house when he did he had a Gerber locked-
         blade knife on him. He opened the knife and put it in a locked position and
         stuck it in his back pocket and left the house.
                 He told me that when [Victim] came out afterwards he turned
         around and stabbed [Victim]. He said he couldn’t recall if it was three or
         four times. He said he remembered stabbing him two or three times in the
         upper abdomen and once in the side. And then he said that he, um,
         dropped the knife and made a bee-line for like the brush or tree line and
         stayed in there until first responders showed up which he said was quite a
         lengthy time.

2
  The State argued at trial that the fact there was more blood on Appellant’s pants than his sweatshirt
showed Appellant was standing over Victim when he was stabbed. Although a responding officer testified
there was “more . . . blood on the pants th[a]n there was on the sweatshirt,” there was no expert testimony
regarding the significance of the blood splatters or patterns. In fact, Victim’s clothes were thrown in the
garbage. Appellant was booked in the jail hours after the incident. It is certainly a reasonable assumption
that the blood on his clothes continued to spread downward and not upward. There was no testimony how
Appellant’s clothes had been gathered after the incident. No reasonable inference can be taken from the
blood on the clothing.


                                                     5
The statement that once Appellant knew Victim “may be on his way or had come over

later” could support an inference that Appellant planned to kill Victim if he showed up at

the friend’s house. Likewise, that Appellant “turned around and stabbed” Victim in

isolation may indicate the lack of self-defense.

       Although this evidence is slight to support a lack of self-defense we are

constrained to conclude that the evidence and the inferences from the evidence provide

sufficient evidence supporting a lack of self-defense. We draw this conclusion partly

based on the Supreme Court’s decision in State v. Jackson, 433 S.W.3d 390 (Mo. banc

2014). Although the holding in the case was whether a lesser included offense instruction

should have been given, the case has been cited for the proposition that:

       No matter how strong, airtight, inescapable, or even absolutely certain the
       evidence and inferences in support of the differential element may seem to
       judges and lawyers, no evidence ever proves an element of a criminal case
       until all 12 jurors believe it, and no inference ever is drawn in a criminal
       case until all 12 jurors draw it.

               ....

       The question of whether the evidence is sufficient (i.e., whether a jury may
       find guilt beyond a reasonable doubt) is a proper question for trial and
       appellate courts, but the question of what the jury must find has no place
       in a criminal trial or appeal.

Id. at 399-400, 404 (emphasis in original).

       This case was properly submitted to the jury with a self-defense instruction. The

jury chose to disregard the evidence adduced by Appellant that he acted in self-defense.

The jury chose to accept the evidence presented by the State. We question, after Jackson,

whether this Court has the authority to grant a judgment of acquittal based on the failure

of the State to provide sufficient evidence of the lack of self-defense after the jury renders




                                              6
a verdict. If we do have that authority, we must now hold that the evidence at trial met

the bare requirements of presenting sufficient evidence to support a lack of self-defense.

In other words the jury, and the jury alone, decided that the State had proven that

Appellant had not acted in self-defense.

       The judgment is affirmed.




                                             7